Citation Nr: 1610336	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  09-45 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for diabetes mellitus type II prior to February 10, 2010.  

2. Entitlement to a rating in excess of 20 percent for diabetes mellitus type II since February 10, 2010.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1966 to July 1968.  

In July 2011, the RO granted an increased 20 percent rating for diabetes mellitus type II, effective February 10, 2010; however, as this does not represent a total grant of benefits sought on appeal, the claim for an increased rating remains before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

Although the issues on appeal originally included service connection for a neurological disability of the bilateral lower extremities and special monthly compensation based on aid and attendance/housebound status, these claims were subsequently granted in full and are no longer before the Board.  The Board also notes that the Veteran has been rated at 100 percent since 1991.


FINDINGS OF FACT

1. Prior to February 10, 2010, the Veteran's diabetes mellitus type II required restricted diet but no prescription medication or regulation of activities.  

2. Since February 10, 2010, the Veteran's diabetes mellitus type II required oral hypoglycemic agents and restricted diet, but without the need for insulin or regulation of activities.  


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 10 percent for diabetes mellitus type II prior to February 10, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.119, Diagnostic Code (DC) 7913 (2015).  

2. The criteria for a rating in excess of 20 percent for diabetes mellitus type II since February 10, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5013(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.119, DC 7913 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

While a veteran's entire history is reviewed when assigning a rating, where service connection has already been established and an increase in the rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board has thoroughly reviewed all the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, regarding the Veteran's claims on appeal.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

The Veteran's diabetes mellitus type II is currently rated as 10 percent disabling prior to February 10, 2010, and as 20 percent disabling since under DC 7913.  Under DC 7913, a higher rating is warranted as follows:

* Diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet warrants a 20 percent rating;  
* Diabetes mellitus requiring insulin, restricted diet, and regulation of activities warrants a 40 percent rating;  
* Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated, warrants a 60 percent rating; 
* Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated, warrants a maximum schedular 100 percent rating. 

The Board notes that "regulation of activities" is defined in the rating criteria for a 100 percent rating under DC 7913 as "avoidance of strenuous occupational and recreational activities."  Although not specified in the rating criteria, the Board finds that this definition also applies to the "regulation of activities" discussed in the 40 percent and 60 percent ratings under DC 7913.  Additionally, medical evidence is required to show that occupational and recreational activities have been restricted.  See Camacho v. Nicholson, 21 Vet. App. 360, 363-64 (2007).  

Further, the criteria are conjunctive, not disjunctive.  For example, for a 40 percent rating there must be insulin dependence and restricted diet and regulation of activities.  See, e.g., Watson v. Dep't of the Navy, 262 F.3d 1292, 1299 (Fed. Cir. 2001) (noting that inclusion of conjunctive "and" clearly indicates that all criteria must be demonstrated).  Regulation of activities is defined by DC 7913 as the avoidance of strenuous occupational and recreational activities.  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360, 363-64 (2007).  

Turning to the evidence of record, VA treatment records document that the Veteran was diagnosed with diabetes mellitus type II in November 2009.  At that time, his disability was controlled without medication.  As such, a higher rating is not warranted based on this evidence.

In a February 2010 VA diabetes examination, the Veteran reported taking over the counter cinnamon tablets as a form of herbal treatment; however, the examiner noted that diabetes had been stable since onset, did not require medication, and was currently treated by diet alone.  There was no history of hypoglycemic reactions or ketoacidosis, diabetes related hospitalization, or surgery; moreover, there was no restriction of the Veteran's ability to perform strenuous activities.  

The Veteran also reported a history of hypertension which required continuous medication for control; however, the examiner noted that hypertension was not a complication of diabetes mellitus type II and was not worsened or increased by diabetes.  The examiner stated that the Veteran did not have diabetes mellitus type II when he was working, but noted that his condition did not affect activities of daily living such as grooming, cooking, or laundry.  Shortly after this examination, he was placed on oral medication and the rating was increased to 20 percent effective February 10, 2010.

As the evidence of record does not document that the Veteran's diabetes mellitus type II required prescription medication, either insulin or oral hypoglycemic agents, prior to February 2010, an initial rating in excess of 10 percent prior to February 10, 2010, is not warranted.  

As the Veteran was rated at 20 percent for diabetes effective February 10, 2010, the question is whether he is entitled to a rating in excess of 20 percent since February 10, 2010.  VA treatment records from April 2010 document that he was prescribed oral medication for control of his diabetes beginning in early February 2010.  Thereafter, he continued to use prescribed oral medication and restricted diet to maintain his diabetes mellitus type II.  A February 2013 psychiatric note documents that he had no restrictions of his physical activities as he could tolerate them, and he continued to have dietary restrictions on salt and fat intake.  This evidence does not support a higher rating as he was not prescribed insulin.

In a September 2013 VA diabetes examination, the examiner documented that the Veteran's diabetes was treated by restricted diet and prescribed oral hypoglycemic agents.  Additionally, he noted that the Veteran required regulation of activities as part of medical management of his diabetes mellitus and stated that the Veteran had been told to exercise and walk, but had difficulty in doing so because of ankle and neuropathic symptoms.  The Veteran reported visiting his diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions less than two times per month and denied any hospitalizations for such episodes over the past twelve months.  

The examiner further noted that the Veteran had progressive unintentional weight loss of twenty percent of his baseline weight and progressive loss of strength attributable to diabetes mellitus type II.  The examiner concluded that diabetes had a functional impact upon the Veteran's ability to work; however, he stated that diabetes mellitus would not, in and of itself, prevent employment; however, the Veteran's reported leg pain, presumably secondary to diabetic neuropathy, would prevent anything but sedentary work.  

Based on the above, the evidence weighs against a higher rating.  Notably, the Veteran has not been prescribed insulin, which is one of the criteria for a 40 percent rating.  That alone is sufficient to deny a higher rating.  Moreover, although the September 2013 VA examiner checked a box on the examination report to note that the Veteran's condition required regulation of activities as part of medical management of his diabetes mellitus, he further stated that the Veteran reported that he had been told to exercise and walk, but that he had difficulty in doing so because of ankle and neuropathic symptoms.  

Therefore, while the Veteran has reported subjective difficulty in exercising and walking, it does not appear by a preponderance of the evidence that he has been advised to avoid strenuous occupational and/or recreational activities as a result of his diabetes mellitus type II.  Indeed, he reported to the examiner that he had been advised to exercise and walk.  As such, a higher 40 percent rating is not warranted from February 10, 2010.  

Additionally, under DC 7913, Note 1, the rating criteria also provides for compensable complications of diabetes to be evaluated separately.  The Veteran has previously been granted service connection for various conditions associated with his diabetes mellitus type II, including a neuromuscular disorder of the bilateral lower extremities and erectile dysfunction.  At this juncture, none of these associated disabilities are on appeal.  

The Board has additionally considered the Veteran's statements that his diabetes is worse than that contemplated by the assigned ratings in effect.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  As a lay person, however, he is not competent to offer opinions on medical diagnosis or causation, and the Board may not accept unsupported lay speculation with regard to medical issues.  See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. App. 482 (1992).

The Board acknowledges the Veteran's belief that his symptoms are of such severity as to warrant a higher ratings; however, ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record. Therefore, the medical findings, which directly address the criteria under which diabetes is evaluated, are more probative than the Veteran's assessment of the severity of his disability.

Thus, the preponderance of the evidence of record weighs against the claims of entitlement to higher ratings for diabetes prior to and since February 10, 2010.  As such, there is no reasonable doubt to be resolved and the appeals are denied.  

Next, the Board has considered whether referral for extra-schedular consideration is warranted.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular evaluation is made.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).  In this case, the record does not establish that the rating criteria are inadequate.  

To the contrary, the very symptoms that the Veteran describes and the findings made by the various medical professionals, such as the use of herbal supplements, types of treatment, absence of hypoglycemia or ketoacidosis, absence of hospitalizations, and participation in activities of daily living are "like or similar to" those explicitly listed in the rating criteria, which considers symptoms such as dietary control, the need for medication, and restriction of activities.  Mauerhan, 16 Vet. App. at 443.  Moreover, he has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his disability is more severe than is reflected by the assigned rating.  

In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the service-connected disabilities, and referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted.  

Next, the evidence does not indicate that the Veteran's diabetes mellitus type II precludes him from securing or following a substantially gainful occupation.  While some functional impact is documented resulting from his diabetes, there is no indication within the record that diabetes completely precludes him from securing or following a substantially gainful occupation.  Further, as noted above, he has been rated at 100 percent disabled for many years.  Consequently, the matter of entitlement to a total disability rating based on individual unemployability (TDIU) is not raised by the Veteran or the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Finally, VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The Veteran's claims for higher ratings arise from his disagreement with the initial rating assigned following the grant of service connection.  Once the underlying claim, such as service connection, is granted, the claim is substantiated; therefore, additional notice is not required and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Therefore, no further notice is required regarding the Veteran's claim of entitlement to an increased rating for his diabetes mellitus type II.  

Regarding the duty to assist, the RO has obtained and associated with the claims file the Veteran's VA treatment records, private treatment records, and lay statements.  Further, VA provided relevant examinations in February 2010 and September 2013.  The examinations are adequate as they are based on thorough examinations, appropriate diagnostic tests, and reviews of the Veteran's medical history; moreover, the examination reports contain sufficient information to allow the Board to apply the relevant rating criteria.  

Moreover, there is no objective evidence indicating that there has been a material worsening in the severity of the Veteran's service-connected diabetes mellitus type II since he was last examined in September 2013.  VA's duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); see also VAOPGCPREC 11-95.  

Therefore, there has been substantial compliance with the prior remand directives, such that no further remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers the right to compliance with remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (holding that remand not required under Stegall where there was substantial compliance with remand directives).  

Neither the Veteran nor his representative has identified any additional evidence to be added to the claims file.  As all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the claim and, therefore, appellate review may proceed without prejudice to the Veteran.  


ORDER

An initial rating in excess of 10 percent for diabetes mellitus type II prior to February 10, 2010, is denied.  

A rating in excess of 20 percent for diabetes mellitus type II since February 10, 2010, is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


